       Case 3:16-md-02741-VC Document 12960 Filed 04/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

IN RE: ROUNDUP PRODUCTS LIABILITY                 MDL No. 2741
LITIGATION                                        Case No. 16-md-02741-VC

This document relates to:                         [PROPOSED] ORDER GRANTING
                                                  OBJECTING CLASS
Ramirez, et al. v. Monsanto Co.                   MEMBER MELINDA SLOVITER’S
                                                  MOTION TO STRIKE THE
Case No. 3:19-cv-02224                            DECLARATION OF AMIT R. MEHTA,
                                                  M.D.

       Came on for consideration the Objecting Class Member Melinda Sloviter’s Motion to

Strike the Declaration of Amit R. Mehta, M.D., and upon consideration of same, any response

thereto, the applicable law and relevant record, the Court finds the motion to be meritorious and

GRANTS it in all respects. Therefore,

       IT IS ORDERED THAT the Declaration of Amit R. Mehta, M.D. [Doc 12531-18] is

stricken from the record on the grounds stated in the Objecting Class Member Melinda Sloviter’s

Motion.



DATED: ____________________, 2021


                                                    HON. VINCE CHHABRIA
                                                    UNITED STATES DISTRICT JUDGE
